                 Minute Sheet for proceedings held In Chambers on 10/22/2019.


             TIME COURT COMMENCED: 2:30
            P.M.
                                        COURT REPORTER: Wynette
             TIME COURT CONCLUDED: 2:50
                                        Blathers
            P.M.
                                        DEPUTY CLERK: Jennifer Lee
             TIME IN COURT: 00:20
             OFFICE LOCATION: Atlanta

         ATTORNEY(S)    Wesley Achey representing Aladdin Manufacturing
         PRESENT:       Corporation
                        Sean Bedford representing Aladdin Manufacturing
                        Corporation
                        Preston Heard representing Brumlow Mills, Inc.
                        David Sudderth representing Brumlow Mills, Inc.
         PROCEEDING
                        Telephone Conference(Other Proceeding Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:   The Court inquired if parties would consent to appointing a
                        special master to advise on the more technical aspects of
                        the patent dispute; both sides agreed it would be helpful,
                        but they first need to confer with their clients. The Court
                        asked parties to please advise by Monday, Oct 28th as to
                        proceeding with a special master and using the proposed
                        selection procedure to narrow down a candidate. If either


1 of 2
                   party does not wish to go forward, they are instructed to
                   remit a letter to the Court as to why and copy opposing
                   counsel. The Court noted if a special master is not used, it
                   will set a hearing date for shortly after the markman
                   briefing ends (on 3/12/20).
         HEARING
         STATUS:   Hearing Concluded




2 of 2
